Citation Nr: 1440772	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-30 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1996 to January 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On her VA Form 9, the Veteran requested a hearing before the Board.  However, in April 2014, the Veteran's representative submitted a letter indicating that the Veteran wished to withdraw her hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn and will proceed with appellate review.

The Board notes that a September 2011 rating decision granted service connection for right thumb tendonitis and assigned a noncompensable initial rating for the disability.  The Veteran timely submitted a notice of disagreement in November 2011.  In June 2013, the Agency of Original Jurisdiction (AOJ) issued a statement of the case.  The Veteran did not file a substantive appeal.  See 38 C.F.R. § 20.302(b).  Therefore, the issue is not before the Board at this time.

The issue of entitlement to service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

It is at least as likely as not that the Veteran's right knee disability is related to her active service.



CONCLUSION OF LAW

The criteria for service connection for a right knee disability diagnosed as right patellofemoral syndrome and osteoarthritis are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Veteran's claim is being granted, detailed discussion of VA's duties to notify and assist is unnecessary as any potential failure of VA in fulfilling these duties is harmless error.

Service connection is established by evidence showing a current disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

The Veteran is seeking service connection for a right knee disability.  The service treatment records indicate that the Veteran was diagnosed with right patellofemoral syndrome during active service, including in 1997.  At an October 2009 VA examination, the Veteran was noted to have patellofemoral crepitus as well as pain on climbing stairs and arising from a kneeling position.  The October 2009 VA examiner diagnosed the Veteran with patellofemoral syndrome and provided a negative nexus opinion.

The Veteran submitted a letter dated October 2011 in which she states that her right patellofemoral syndrome has been a continuous problem since her active service.  The Veteran also included with the letter statements from her husband, two co-workers, and a personal friend.  The Veteran's husband details incidents in which the Veteran complained of or exhibited signs of knee pain dating from May 2000, when the Veteran was still in active service, to June 2008.  The Veteran's co-workers report similar incidents in 2008 and 2009, and note that the Veteran has indicated that the pain had its onset during basic training.  The Veteran's friend reports that the Veteran consistently complained of knee pain between September 2009 and June 2010.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The lay testimony from the Veteran, her husband, her co-workers, and her friend relating to the Veteran's knee pain is therefore competent.  In addition, there is no evidence that would impugn the credibility of these lay witnesses, and therefore their statements are taken as credible evidence of the Veteran's knee pain since active service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that the October 2009 VA examiner provided a negative nexus opinion.  However, in light of an in-service finding of right patellofemoral syndrome, current diagnosis of right patellofemoral syndrome, and competent and credible lay testimony indicating the Veteran has experienced knee pain since active service, the Board finds that the evidence relating to the claim of entitlement to service connection for a right knee disability is at least in relative equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a right knee disability diagnosed as right patellofemoral syndrome is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that a July 2009 VA examiner also diagnosed the Veteran with "minimal osteoarthritis [of the] right knee" based on an X-ray.  There is no indication that the osteoarthritis resolved.  Therefore, service connection is also warranted for right knee osteoarthritis.



ORDER

Service connection for a right knee disability diagnosed as right patellofemoral syndrome and osteoarthritis is granted.


REMAND

In November 2008, the Veteran filed a claim for service connection for "right wrist condition."  A December 2009 rating decision denied service connection for "right thumb de Quervain's tendonitis (also claimed as tenosynovitis and right wrist)."  In December 2010, the Veteran timely submitted a notice of disagreement (NOD) in relation to the denial.  The Veteran has not been issued a statement of the case (SOC) corresponding to her right wrist disability.  Because a timely NOD as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that in a letter dated April 2014, the Veteran's representative states that the Veteran currently lives in Japan.  Therefore, it should be determined whether the Veteran has a new mailing address before correspondence is sent to her.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran has a new mailing address.

2.  Provide the Veteran a SOC with respect to the issue of entitlement to service connection for a right wrist disability (as denied in a December 2009 rating decision, for which a timely notice of disagreement was received in December 2010).  The Veteran should be informed that she must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2013).  If a timely substantive appeal is filed, all appropriate action must be completed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


